DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-71 are pending in the instant application; claims 18, 19, 21-34, 36, 37, 42-44, 54, 55, 57-68 and 70-71 are withdrawn as being directed to a non-elected invention. Claims 1-17, 20, 35, 38-41, 45-53, 56 and 69 are presented for examination.

Information Disclosure Statement
The Information Disclosure Statement(s) filed 10/22/2020, 5/24/2021, 11/10/2021 and 02/10/2022  has/have been considered by the Examiner.  The submission(s) is/are in compliance with the provisions of 37 CFR §§ 1.97 and 1.98. Enclosed with this Office Action is a return-copy of the Forms PTO-1449 with the Examiner’s signature and indication of those references that have been considered.

Election/Restrictions
Applicant’s election of Claim 34 submitted on 01/06/2022 was not considered to be a complete response. A phone call was made to clarify which specific composition from the specification Applicant wishes to elect. Applicant’s subsequent election of composition F-2 (pH = 4.5) (see p. 19, l. 15-18; Example 2 at p.20, l. 20; and Table 3 at p. 20) on 2/10/2022 by phone is acknowledged. Thus, the elected composition comprises S-ketamine HCl, water, NaOH with pH of 4.5. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 18-19,21-34,36-37,42-44,54-55,57-68 and 70-71 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply telephone reply on 2/10/2022.
Accordingly, Claims 1-17,20,35,38-41,45-53,56 and 69 are examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The indefinite language in Claim 3 is: “wherein the pharmaceutical composition exhibits a shelf life of at least three months under accelerated storage conditions comprising 40°C and 75% relative humidity”. This limitation is unclear because it merely states a functional characteristic without providing any indication about how the functional characteristic is provided. The recited functional characteristic does not follow from (is not an inherent property 
Claim 9 depends from Claim 1 and recites the limitation wherein the water content of the pharmaceutical composition is in the range of from 75-99.99% of total weight. However, Claim 1 states that the composition comprises water and about eq. 120-250 mg/ml S-ketamine HCl. This is indefinite because the amount of 75-99.99% of water in Claim 9 is inconsistent with the concentration of S-ketamine HCl in Claim 1. It is noted that 120-250 mg/ml S-ketamine HCl is equal to a percentage of 12-25% S-Ketamine HCl. This leaves only 75%-88% of the composition for any other ingredient. Thus, it does not appear to be possible for the composition to contain water at the claimed range of 75-99.99%.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A.	Claims 1-10, 20, 35, 38-41, 45, 46, 56 and 69 are rejected under 35 U.S.C. 103 as being unpatentable over Charney et al. (US 2007/0287753 A1) in view of  Carr et al. (“Intranasal Ketamine .” The Essence of Analgesia and Analgesics. Publisher: Cambridge University Press. Print publication year: 2010. pp. 440 – 443; DOI: https://doi.org/10.1017/CBO9780511841378.110).

Claimed Invention
Applicant’s invention, according to independent Claim 1 and 38, is directed to a composition comprising from about eq. 120-250 mg/ml (Claim 1) or from about 126-250 mg/ml (Claim 38) S-ketamine HCl and water.

Prior art
Charney teaches intranasal spray ([0020]) administration of ketamine for treating symptoms of depression (title;abstract). Charney teaches ketamine as an intranasal formulation to provide dosing of about 100 mg, 120 mg, 130 mg, 140 mg, 150 mg, 160 mg ketamine ([0050],[0076]). Charney teaches ketamine can be administered as the hydrochloride salt ([0129]). Water is a diluent carrier used to deliver the drug ([0100],[0118]). Charney discloses that the S-isomer of ketamine is more potent than the racemic composition thereof ([0116]). Charney teaches the effective dose of ketamine will vary depending on the body weight of the patient, the severity of the depression, the route of administration, the nature of medications administered concurrently, the number of doses to be administered per day, and other factors generally considered by the ordinary skilled physician in the administration of the drug ([0076]). Dosing may range from 1-250 mg including any integer between as the effective dosing to alleviate treatment-resistant depression ([0076]). Thus, clearly the effective dose is modified to obtain the optimum result suitable for each individual subject being treated ([0076]).  Once an optimum dose range is established, a further advantage of the invention is that the patient can administer ketamine on an as-needed, dose-to-effect basis. Charney teaches intranasal administration as a less invasive alternative to IV administration ([0050]. 

Although Charney teaches intranasal compositions of ketamine HCl at adjustable amounts (e.g. about 150 mg, about 200 mg, about 250 mg ketamine) and further mentions the S isomer as more potent than the racemic mix, Charney does not expressly teach 1) a working example of the S isomer of ketamine in a composition, or 2) the concentration amount of ketamine present per mL of volume of the composition.

Regarding 1) S-isomer, while Charney only mentions ketamine HCl for use in the invention, Charney does not specifically mention the type of isomeric mixture of ketamine used in the invention or examples. However, Charney does disclose that the S-isomer of ketamine is known to be more potent than the racemic form. Thus, one of ordinary skill in the art would have found it obvious to use S-ketamine HCl in order to provide the most potent form of taught by the prior art.

Regarding 2) concentration amount of ketamine present per mL of volume of the composition, the prior art indicates that ketamine is provided as an intranasal therapeutic at a concentration of 150 mg/ml and further discloses that the amount of ketamine can be adjusted by a physician based on different factors. Carr teaches the therapeutic treatment of patients with an intranasal formulation comprising 150 mg/ml ketamine. See Carr p. 440, left column. Charney discloses that the amount of ketamine administered varies depending on, inter alia (see [0120]), the number of doses to be administered per day, which may be metered doses (see [0061],[0062]) and is under the control of the patient depending on the desired optimal relief. Thus, the patient can determine that one spray in each nostril may provide optimum relief for a certain time period. The physician may monitor the patient and adjust the amount, which include any amount between 1-250 mg such as 120 mg, 130 mg, 140 mg, 150 mg or 160 mg, as needed (see [0076]). The number of applications by the patient would also depend on the physician adjusted dosage amount of ketamine as determined for optimal effect. The composition is provided as a liquid for intranasal administration ([0064],[0094]). Therefore, given that Carr teaches therapeutic amounts of ketamine encompass 150 mg/ml, one of ordinary skill in the art would have found it prima facie obvious to adjust the concentration of ketamine (e.g., 130 mg, 140 mg, 150 mg, 160 mg, etc.) per milliliter in the spray disclose by Charney. The artisan would have found it obvious to adjust the concentration depending on the desired relief or the desired number of applications needed to administer the dosage determined for optimal relief. 

Claim 2 limits claim 1, wherein the pharmaceutical composition is formulated for nasal administration. The composition of Charney is an intranasal composition (title). Claim 39 similarly limits claim 38. Thus, the limitation of Claim 38 is also met by Charney.

Claims 3 and 40, recite intended properties wherein the pharmaceutical composition exhibits a shelf life of at least three months under accelerated storage conditions comprising 40 °C and 75% relative humidity. The question here is whether one of ordinary skill in the art would find the limitation obvious. Given that Charney teaches formulations to administer into the nasal cavity for therapeutic use, one of ordinary skill in the art would reasonable seek to obtain a formulation that is stable as long as possible and seek to formulate the ketamine composition adapted to have a shelf-life beyond 3 months under advanced testing conditions.

Claims 4-8 and 41 require the ketamine HCl to be present in a narrowing concentration range wherein the broadest range is from about eq. 120-250mg/ml and the narrowest concentration is about eq. 140 mg/ml based on the total volume of the pharmaceutical composition. Charney teaches ketamine can be present at amounts including about 120, 140, 150, 160 mg ([0076]).

Claim 9 limits claim 1, wherein the water content of the pharmaceutical composition is in the range of from 75 to 99.99 wt%, based on the total weight of the pharmaceutical composition. As outlined above, the concentration would depend on the adjusted dosage amount that may be determined by a physician to provide desired relief. Claim 45 similarly limits claim 38. Thus, Charney meets the limitations of Claim 45.

Claim 10 limits Claim 1, wherein the pharmaceutical composition (i) additionally comprises one or more buffers; or (ii) has a pH value in the range of from about 3.5 to about 6.5. Charney teaches that the formulation can also be prepared with pH optimized for solubility, drug stability, absorption through nasal mucosa, and other considerations. See 0075. Buffered water is useful as a carrier for the ketamine compositions. See 0118.  Claim 46 similarly limits claim 38. Thus, Charney meets the limitations  of Claim 46.

Claim 20 limits claim 1, wherein the pharmaceutical composition does not contain a preservative. Charney does not require the formulations to contain a preservative. Claim 56 similarly limits claim 38. Thus, Charney meets the limitations of Claim 56.

Independent Claim 35 is drawn to a pharmaceutical dosage form comprising the pharmaceutical composition of claim 1. Charney teaches dosage forms containing compositions of the invention. See 0100, 0104, 0119, 0122. Similarly, Claim 69 is drawn to pharmaceutical dosage form comprising the pharmaceutical composition of claim 38. Thus, Charney also meets the limitation of Claim 69.


B.	Claims 1-17, 20, 35, 38-41, 45-53, 56 and 69 are rejected under 35 U.S.C. 103 as being unpatentable over Charney et al. (US 2007/0287753 A1) in view of Carr et al. (“Intranasal Ketamine .” The Essence of Analgesia and Analgesics. Publisher: Cambridge University Press. Print publication year: 2010. pp. 440 – 443; DOI: https://doi.org/10.1017/CBO9780511841378.110), as applied to Claims 1-10, 20, 35, 38-41, 45, 46, 56 and 69 in further view of RC Dhakar (“A review on factors affecting the design of nasal drug delivery system.” International Journal of Drug Delivery (2011); 3: 194-208) and Romeo et al. US 6,599,883 B1).

Claimed invention
Claims 11, 16, 17, 47, 52 and 53 require the pharmaceutical composition to comprise the one or more buffers and require the pH value to be in the range of from about 4.0 to about 6.0 at the broadest and about 4.5 to about 5.0 at the narrowest.
Claims 12-15 limits claim 11 and 48-51 limits claim 47, wherein the one or more buffers is selected from the group consisting of citric acid, sodium dihydrogen phosphate, acetic acid, tartaric acid, malic acid, lactic acid, fumaric acid, etc.

Prior art
The disclosures of Charney and Carr are outlined above. Charney further teaches that the formulation can also be prepared with pH optimized for solubility, drug stability, absorption through nasal mucosa, and other considerations (0075) and buffered formulation as a carrier for the ketamine compositions (0118). However, Charney does not expressly teach the claimed pH (e.g., about 4.5-5.0) or the claimed buffer (e.g., sodium hydroxide).

Nonetheless, the it was already known that intranasal formulations are suggested to have similar pH ranges and buffers as the ones claimed. For example, Dhakar teaches that it is advisable to keep formulations at a pH of 4.5-6.5 to minimize negative effects on antibacterial lysozymes found in nasal secretions. See Dhakar at p. 194, 1st par. Additionally, it was already known that sodium hydroxide is useful as a buffer for obtaining a pH levels of intranasal formulations. For example, Romeo teaches intranasal formulations can contain buffer system comprising sodium hydroxide. See Romeo at col. 5, 1st full par.

Thus, one of ordinary skill in the art would have found it prima facie obvious to use a incorporate a buffering agent to adjust pH in intranasal formulations as disclosed by Charney including buffering agents known to be useful in these formulations such as NaOH (Romeo) and maintaining a pH level suggested as suitable to reduce negative effects of lysozymes in the nasal secretions including a pH within the range of 4.5-6.5 (Dhakar). The artisan would have sought to do so to provide the benefit of maintaining the antimicrobial lysozymes in the nasal secretions.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  MPEP 2144.05 [R5]. Note, while the prior art does not disclose the exact claimed values, but does overlap, in such instances even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003). In this case, the disclosed pH range of 4.5-6.5 overlaps the claimed pH of 4.5-5.0. Therefore, the claimed pH range is prima facie obvious.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS E SIMMONS whose telephone number is (571)272-9065. The examiner can normally be reached M-F: 8-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRIS E SIMMONS/Examiner, Art Unit 1629      

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629